Citation Nr: 1401236	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle prior to May 11, 2010, and rating in excess of 20 percent since.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979, and from June 1981 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted the Veteran's claim for service connection for a left ankle disability and assigned an initial rating of 10 percent, effective from January 19, 2007.  

As support for his claim, the Veteran testified at a videoconference hearing in September 2009 before the undersigned Acting Veterans Law Judge of the Board.  A copy of the transcript is associated with the Veteran's claims file. 

In April 2010, the Board remanded this claim for additional development.  In a May 2011 rating decision issued during the pendency of this appeal, the RO increased the Veteran's disability rating to 20 percent, effective from May 11, 2010.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  According to the most probative medical and other evidence in the file dated prior to May 11, 2010, the Veteran's left ankle disability caused moderate limitation of motion, as evidence of dorsiflexion limited to degrees and plantar flexion limited to 30 degrees, with no indication of ankylosis.

2.  According to the results of his May 11, 2010 VA examination, he now has marked limitation of motion in this ankle, as evidenced by both dorsiflexion and plantar flexion limited to just 10 degrees.  However, there still is no ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than10 percent for a left ankle disability prior to May 11, 2010, or a rating higher than 20 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim for an increased rating arises from an appeal of the initial grants of service connection for his left ankle disability.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to increased ratings.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2007, July 2009, and May 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that the May 2010 examination is inadequate for rating purposes.  Finally, neither the Veteran nor his representative have alleged the left ankle disability has worsened in severity since the May 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

"Staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran initially was granted service connection for degenerative joint disease of the left ankle in the September 2007 rating decision.  He received an initial 10 percent rating for this disability, effective from January 18, 2007, the date of receipt of his claim.  In a May 2011 rating decision, the RO increased this disability to 20 percent, retroactively effective as of a May 11, 2010 VA examination.  He is rated pursuant to 38 C.F.R. §§ 4.2, 4.71a, Diagnostic Codes 5010-5271. 

Under Diagnostic Code (DC) 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

DC 5271 provides a maximum benefit of 20 percent.  Even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum schedular disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable). 

The Board has also considered Diagnostic Code 5270.  Under this Diagnostic Code, a disability rating in excess of 20 percent will be warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, (30 percent disabling under Diagnostic Code 5270); or ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity (40 percent disabling under Diagnostic Code 5270).  38 C.F.R. § 4.71(a), Diagnostic Code 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


	Prior to May 11, 2010

The relevant evidence of record for this initial period on appeal includes private and VA treatment records, as well as the findings of the June 2007 and May 2010 VA compensation examinations.  

In June 2007, the Veteran was scheduled for a VA examination to determine whether his claimed left ankle disability was attributable to his military service.  The VA examiner noted the Veteran's complaints of pain, swelling, weakness, and stiffness.  There was no evidence of heat.  The examiner noted instability, locking, fatigability, and lack of endurance.  The Veteran reported he was not receiving any treatment for his left ankle disability and had last attended physical therapy a year ago, for three months.  Range of motion findings revealed plantar flexion to 15 degrees, and dorsiflexion to 30 degrees.  The examiner noted pain, fatigue, weakness, and lack of endurance upon repetitive use.  Additionally, repetitive movement of the left ankle in plantar flexion caused a loss of 5 degrees.  The examiner also found objective evidence of painful motion, some edema and effusion, swelling, weakness, and tenderness.  However, there was no redness, heat, or abnormal movement.  Finally, the examiner determined there was no ankylosis.  

In July 2009, the Veteran was reexamined to determine the nature and severity of his left ankle disability.  The Veteran reported pain, weakness, stiffness, swelling, and instability.  He also reported flare-ups, lasting approximately two days.  He denied any incapacitating episodes.  He also stated he did not use any assistive devices.  Upon physical examination, range of motion of the left ankle revealed dorsiflexion to 10 degrees, plantar flexion to 35 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The examiner noted the Veteran complained of pain and discomfort throughout the left ankle.  Repetitive movement of the left foot and ankle caused no apparent additional function impairment or loss of range of motion.  Further, the examiner noted the Veteran was unstable, had difficulty, and could not walk on his heels or toes.  Plapatory tenderness was present on the mid-foot along the lateral aspect of the malleous.  A September 2009 addendum report could not confirm a diagnosis of degenerative joint disease as the Veteran had not completed the ordered X-rays or MRI studies.  

The Veteran was most recently evaluated in May 2010 for his left ankle disability.  The Veteran again reported pain, but denied any numbness.  Range of motion testing revealed dorsiflexion to 0 degrees, with the knee extended, but dorsiflexion to 10 degrees with the knee bent.  Plantar flexion to 30 degrees, inversion to 10 degrees, and eversion to 0 degrees.  The examiner noted the Veteran had an antalgic gait.  The examiner provided a diagnosis of lateral collateral instability of the left foot.  

The Board has also considered the Veteran's VA and private treatment records for this initial period on appeal.  Specifically, a February 2006 private treatment record from Eastern Podiatry noted the Veteran's complaints of pain.  A physical examination also revealed mild edema present in the left ankle.  X-rays confirmed the Veteran suffered from an old injury with dislocation of the ankle with created subtalar joint arthritis and limitation of motion.  However, no range of motion findings were reported.  

Similarly, VA treatment records dated through May 2010 show repeated complaints of pain associated with the left ankle.  However, there were no range of motion findings included in these VA treatment records.  

Considering this evidence, there is no indication the Veteran's left ankle disability warrants a rating higher than 10 percent prior to May 11, 2010, since at worst he had moderate (not marked) limitation of motion.  The VA examinations showed dorsiflexion was restricted to at most 10 degrees, rather than the normal 20 degrees, and his plantar flexion was limited to 30 degrees, as opposed to the normal 45 degrees.  See again 38 C.F.R. § 4.71, Plate II.  So he had 1/2 of normal dorsiflexion and more than 1/2 of normal plantar flexion.  Hence, overall, that was equivalent to just relatively moderate limitation of motion.

Moreover, as he still had a substantial, quantifiable, measure of range of motion in both of these directions, he did not have ankylosis so as to, in turn, warrant assigning an even greater rating under DC 5270.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Veteran, therefore, was not entitled to a rating greater than 10 percent during this initial period at issue.

	Since May 11, 2010

Since the May 2010 VA examination, the only evidence of record are the Veteran's VA treatment records dated through September 2013.  Specifically, a March 2011 VA treatment record notes arthritic changes to the subtalar joint and talonavicular joints.  Additionally, painful end range of motion, a decrease in range of motion due to pain, weakness, decrease in stability , and lateral coordination were also noted.  An August 2013 treatment record also revealed range of motion findings of 10 degrees for both dorsiflexion and plantar flexion, with no findings for inversion and eversion.  He was noted to have chronic pain and instability as a result of his left ankle disability.  Overall, his VA treatment records through September 2013 show he has been receiving physical therapy for this disability.  

For this period on appeal, the Veteran's VA treatment records dated through September 2013 show his left ankle disability has been manifested by limitation of motion which is determined to be "marked" and rated as 20 percent disabling.  As previously stated, DC 5271 provides a maximum benefit of 20 percent.  The Board has also considered DC 5270, which may provide a basis for higher evaluations for the ankle.  However, in order to warrant an increased rating under DC 5270, there must be evidence of ankylosis.  At no time during the appeals period has there been evidence of ankylosis of the left ankle.  In fact, there is simply no evidence to support a finding that ankylosis is present.  Therefore, an increased rating is not warranted under DC 5270. 

In reaching this conclusion, the Board has also considered the Veteran's testimony presented during his September 2009 Board hearing.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing weakness, instability and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Board finds that there appear to be additional symptoms of the Veteran's right ankle disability that are not contemplated by the schedular rating criteria, which is based primarily on limitation of motion, to include ankylosis.  In this case, the competent evidence of record also shows the Veteran experiences an altered gain, (limping), must use a cane for ambulation, and has tenderness, swelling and guarding of the right ankle.  Nevertheless, there is no showing that the Veteran's overall symptomatology results in an exceptional disability picture as there is no evidence of marked interference with employment or frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Neither the Veteran nor the record raises the issue that the Veteran cannot obtain and retain substantially gainful employment because of his service-connected ankle disability.  While he did testify during his September 2009 Board hearing that he can no longer climb ladders as a result of his left ankle disability, he has not alleged that this limitation precludes his employment.  As such, a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability, and rating in excess of 20 percent since, is denied.



____________________________________________
LEONARD J. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


